 1   SAO
     JEREMY J. THOMPSON
 2   Nevada Bar No. 12503
     Email: jthompson@clarkhill.com
 3   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, Nevada 89169
     Telephone:     (702) 862-8300
 5   Facsimile:     (702) 862-8400
      Attorneys for Defendant,
 6   Equifax Information Services, LLC

 7                               UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA
 9
      LARREN HENDERSON,
10                                            Civil Action File No. 2:20-cv-00459-JAD-EJY
                    Plaintiff,
11           v.                               STIPULATION AND ORDER EXTENDING
                                              TIME TO RESPOND
12    COMENITY BANK, LLC, AVANT,
      LLC, EXPERIAN INFORMATION
13    SERVICES, LLC, EQUIFAX                  FIRST REQUEST
      INFORMATION SOLUTIONS,
14    INC., TRANS UNION LLC.,
15                  Defendants.
16

17
         STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANT EQUIFAX
18      INFORMATION SERVICES, LLC TO ANSWER OR OTHERWISE RESPOND TO
                            PLAINTIFF’S COMPLAINT
19
            It is hereby stipulated by and between Plaintiff Larren Henderson (“Plaintiff”) and
20
     Defendant Equifax Information Services, LLC (“Equifax” or “Defendant”), through counsel and
21
     pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, as follows:
22

23          1.     On March 5, 2020, Plaintiff filed his Complaint in the above referenced action

24   United States District Court for the District of Nevada, Case No. 2:20-cv-00459-JAD-EJY.

25          2.     Equifax was served via process service on its registered agent, Corporation Service
26   Company, on March 11, 2020.
27
            3.     Pursuant to Federal Rules of Civil Procedure 8 and 12, Equifax’s response to
28
 1   Plaintiff’s Complaint is currently due on April 1, 2020.
 2          4.      Both Plaintiff and Equifax agree in light of the COVID-19 pandemic and office
 3
     closings, to extending Equifax’s time to respond to April 22, 2020.
 4
            5.      This is Defendant Equifax’s first request for an extension of time.
 5

 6   DATED: March 30th , 2020
                                                      EQUIFAX INFORMATION SERVICES, LLC
 7

 8                                                      By:/s/ Jeremy J. Thompson
                                                            Jeremy J. Thompson (NV Bar No. 12503)
 9                                                          jthompson@clarkhill.com
                                                            CLARK HILL
10                                                          3800 Howard Hughes Parkway
                                                            Suite 500
11                                                          Las Vegas, NV 89169
                                                            Telephone: (702) 697-7527
12
                                                            Attorneys for Equifax Information
13                                                          Services, LLC

14   DATED: March 30th , 2020

15                                                      By:/s/ Steven A. Alpert
                                                            Steven A. Alpert (NV Bar No. 8353)
16                                                          alpert@pricelawgroup.com
                                                            PETERS AND ASSOCIATES,
17                                                          PRICE LAW GROUP, APC
                                                            420 S. Jones Blvd.
18                                                          Las Vegas, Nevada 89107
                                                            Telephone: (866) 881-2133
19                                                          Facsimile: (866) 401-1457
20                                                          Attorney for Plaintiff
                                                            Larren Henderson
21

22
            IT IS SO ORDERED:
23

24          ____________________________________
            UNITED STATES MAGISTRATE JUDGE
25
            DATED: March 31, 2020
26

27

28
                                                       2
